Citation Nr: 1133604	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-37 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes.

2.  Entitlement to service connection for a heart condition.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for erectile dysfunction.

5.  Entitlement to service connection for peripheral vascular disease, bother lower extremities.

6.  Entitlement to service connection for peripheral neuropathy of extremities with bilateral carpal tunnel syndrome. 

7.  Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the August 2005, August 2008, and May 2009 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran was afforded a Video Conference Hearing before the undersigned Veterans Law Judge in June 2011.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

A review of the record discloses that further development is necessary prior to the adjudication of the Veteran's claims of service connection.

The Veteran was afforded a videoconference hearing in June 2011.  The Veteran reported that he was stationed in California and was deployed to Vietnam.  Specifically, the Veteran stated that he was stationed in Cam Ranh Bay as a infantryman, and dealt with missiles.  The Veteran stated that he was in Vietnam from December 1968 to February 1969.  He contends that all of his claimed disabilities are secondary to his diabetes, which resulted from Agent Orange exposure. 

While the Veteran's DD-214 notes that he served in Vietnam from December 16, 1968 to February 28, 1969, the claims file contains service treatment records in San Francisco, California dated in December 1968 and January 1969.   Additionally, his service personnel file notes that he was in route to Korea on January 31, 1969.  The next documented date and assignment was not noted until March 5, 1969.  It is unclear to the Board whether the Veteran was in route to Korea for the entire time period, or if his whereabouts in that time period were not all documented on his record of assignments.  Furthermore, it is unclear to the Board why there is a discrepancy in between the Veteran's DD-214 and his personnel file concerning where he was stationed.  While attempts have been made by the RO to clarify if the Veteran ever served in Vietnam, it is still necessary to further research the disparities in the Veteran's service records.  Specifically, the RO/AMC should request that the NPRC and any other appropriate agency distinguish where the Veteran was stationed during the time period in question (December 1968 to February 1969).  

Finally, a remand is also necessary to obtain outstanding VA medical records.  The record reflects that the Veteran was receiving periodic treatment for his conditions up through May 2005.  Additionally, the Veteran reported at the June 2011 hearing that he was receiving treatment for his disabilities at the VA.  Because it appears that there may be outstanding VA medical records dated after May 2005 that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the AMC for the following action:

1. The RO/AMC should obtain any of the Veteran's outstanding VA treatment records from May 2005 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's claims file.  

2. Copies of the Veteran's personnel file, service treatment records,  DD-214, along with any other additional relevant information, should be forwarded to the National Personnel Records Center (NPRC) and/or any other appropriate agency.  The RO should ask the NPRC to clarify the discrepancies between the Veteran's personnel file and his DD-214.  Note that the Veteran's DD-214 shows service in Vietnam from December 16, 1968 to February 28, 1969, service treatment records show treatment in San Francisco, California in December 1968 and January 1969, and the personnel file shows that he was in route to Korea in January 31, 1969, with the next assignment documented in March 5, 1969.  Additionally, the RO should ask whether they can confirm the presence of the Veteran, his duties, and any event he has commented thereon.

The RO/AMC should specifically request information that can distinguish the time periods of where the Veteran was stationed from December 1968 to February 1969, to include embarkation records showing if/when he arrived in Vietnam and Korea, and service payment records, to determine if the Veteran received hazardous duty pay.  All information obtained should be included in the claims folder for future review.

If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

3. If there is evidence of diagnoses AND/OR service in Vietnam found, after the aforementioned records have been obtained, schedule the Veteran for an appropriate VA examination(s) to determine the nature, onset, and etiology of his claimed disabilities, to include secondary service connection. 

4. Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim(s) remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


